DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 4 January 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the box identifying that a full translation into the English language is checked for foreign patent document cite no. 1-7 and relevant sections identified as “Entire Document”, but none of these documents are translated into the English language.  An English language translation of the Abstract is not considered an English translation meriting the checking of this box.  While footnote 5 in the PTO/SB/08a Information Disclosure Statement document identifies that “Applicant is to place a check mark here if English language translation is attached”, this is with respect to the document itself.  The Abstract is considered a concise explanation of relevance of the document which is distinctly different from a translation.  See at least MPEP 609.04(a) Content Requirements for an Information Disclosure Statement, section (II) Legible Copies, which recites 
“37 CFR 1.98(a)(3)(ii) states that if a written English language translation of a non-English language document, or portion thereof, is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c), a copy of the translation shall accompany the statement. Translations are not required to be filed unless they have been reduced to writing and are actually translations of what is contained in the non-English language information. If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiners in conducting searches.”
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The disclosure is objected to because of the following informalities:
Para. 106 includes an equation that continues onto two lines within the paragraph.  It is recommended to separate any equation into its own paragraph so that it is clear what the equation comprises.  
The specification recites multiple abbreviations.  The first instance of an abbreviation should be accompanied by the fully written term.  Non-limiting examples include “PC”, “CPU”, “WI-FI”, “IMU”, “ECG”, and “FIR”.
The specification recites “WI-FI” and “WiFi” in para. 47 and 48.  Uniformity is recommended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 5, 9, 13, and 17, it is unclear what constitutes a “training mode” in claims 1, 9, and 17 and a “normal teaching mode” in claims 5 and 13.  The specification recites a “teaching mode” and a “training mode” as two separate modes.  However, the disclosure is silent regarding any clear definition or description for either mode.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  Dependent claims 2-8, 10-16, and 18-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

The term “normal teaching mode” in claims 5 and 13 is a relative term which renders the claim indefinite. The term “normal teaching mode” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As identified in the preceding rejection, the disclosure is silent regarding any clear definition of a “teaching mode”, let alone what constitutes a teaching mode as “normal”.

Claim 3 recites the limitation "the operation of analyzing the EEG feature, and scoring the EEG feature according to a preset scoring rule to obtain a score" in the preamble of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 4, it is whether the recited “an EEG acquisition device” is the same EEG acquisition device as that recited in independent claim 1.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, they are construed as the same.  Dependent claim 5 inherits the deficiencies of its respective parent claims, and is thus rejected under the same rationale.

Regarding claims 4, 12, and 20, it is unclear what constitutes “center electricity” and “eye electricity”.  The terms appear to be a literal translation into English from a foreign document and are not terms of the art.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, using the context of the claim, these terms are construed as referring to some noise or artifacts that affect the EEG data.  Dependent claims 5 and 13 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 9, and 17, the disclosure fails to provide sufficient written description for “calculating an attention value according to the brainwave data” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The specification, at best, merely recites that this function is performed without providing sufficient, if any, description of the steps, calculations, or formulas necessary to perform the claimed functionality.  See, for example, at least para. 82 which merely recites that a non-descript “machine learning training model can be used to calculate a predicted attention value” without any further disclosure.  Dependent claims 2-8, 10-16, and 18-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claims 1, 9, and 17, the disclosure fails to provide sufficient written description for “outputting and displaying an animation effect corresponding to the EEG feature to adjust the user's attention” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The specification, at best, merely recites that this function is performed without providing sufficient, if any, description of the steps, calculations, or formulas necessary to perform the claimed functionality.  See, for example, at least para. 87 which recites that “the EEG feature and frequency domain feature of each frequency wave are analyzed through the machine learning training model, and the weight of the EEG feature of each frequency wave is determined, and then the EEG feature are scored according to the weight and scoring rules” without any disclosure of what the machine learning training model is or how it operates nor what the weight and scoring rules are or how they are determined.   Furthermore, para. 88 also merely recites that the “user’s attention can be trained through mini games, pictures and animation effects, for example, game programs such as flowers blooming, leaves growing, and diving. The human brain generates a small amount of electric current during its operation. The attention training system will detect the trainer's current brainwave activity and combine the actual situation of the brain to use designated computer games for the weak areas of the brain to help people exercise their brain nerves, thereby achieving the purpose of enhancing brain attention. During the training process, the user's EEG feature is scored, and the user is rewarded or punished through animation effects, thereby giving the user neurofeedback and improving the user's attention level.”  However, no actual disclosure of how the animation effect is designed to correspond to the EEG feature, let alone to adjust the user’s attention, is provided.  Dependent claims 2-8, 10-16, and 18-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 encompass a transitory medium given the claims' broadest reasonable interpretation.  Such media have been held to be ineligible subject matter under 35 USC 101.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
Claims 17-20 have been found to comprise ineligible subject matter.  However, for the purposes of compact prosecution, these claims are further assessed under 35 USC 101.
Step 1
The instant claims are directed to a method and a product which falls under the four statutory categories (STEP 1: YES).
Step 2A, Prong 1
However, the independent claims recite improving attention, comprising the following operations: obtaining brainwave data of a user, and calculating an attention value according to the brainwave data; switching to a training mode if the attention value is less than a first preset threshold; and obtaining an EEG feature of the user during training, and outputting and displaying an animation effect corresponding to the EEG feature to adjust the user's attention.
The dependent claims further recite wherein the operation of obtaining an EEG feature of the user during training, and outputting and displaying an animation effect corresponding to the EEG feature to adjust the user's attention comprises: analyzing the EEG feature, and scoring the EEG feature according to a preset scoring rule to obtain a score; comparing the score with a second preset threshold to obtain a comparison result; and loading a file corresponding to the animation effect according to the comparison result, and playing a content of the file; or wherein the operation of analyzing the EEG feature, and scoring the EEG feature according to a preset scoring rule to obtain a score comprises: obtaining an Alpha wave, a Beta wave, a Delta wave, a Gamma wave and a Theta wave corresponding to the EEG feature; calculating a mean value, a standard deviation, a ratio and a product of energy values corresponding to the Alpha wave, the Beta wave, the Delta wave, the Gamma wave and the Theta wave in a frequency domain to obtain the calculation result; and scoring the EEG feature according to the calculation result and the preset scoring rule; or wherein after the operation of obtaining brainwave data of a user, the teaching method further comprises: removing center electricity, eye electricity and random noise of the brainwave data according to a first preset function to obtain data to be filtered; and using a filter to filter the data to be filtered according to a second preset function, the filter being configured to remove low-frequency, high-frequency, and power frequency interference noise, and to separate rhythm waves in various frequency bands; wherein after the operation of obtaining an EEG feature of the user during training, and outputting and displaying an animation effect corresponding to the EEG feature to adjust the user's attention, the teaching method further comprises: switching to a normal teaching mode if the training mode ends; or wherein the operation of switching to a training mode if the attention value is less than a first preset threshold comprises: sending a prompt for switching to the training mode if the attention value is less than the first preset threshold; or wherein the operation of switching to a training mode if the attention value is less than a first preset threshold further comprises: obtaining a break point corresponding to a current playing content if the attention value is less than the first preset threshold; and automatically switching to the training mode at a time corresponding to the break point; obtaining a training result of the user during the training mode; sorting and storing the EEG feature, the attention value and the training result of the user during training; and generating an attention analysis report.
The steps identified above amount to the abstract idea grouping of a certain method of organizing human activity because they amount to managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) as it merely describes monitoring the attention of a user and switching to a training mode if the attention value falls below a threshold.  In other words, merely monitoring the attention of a user and performing an attention improving task when the attention level falls below a threshold.  
The obtaining, calculating, analyzing, scoring, comparing, filtering, and generating steps amount to the abstract idea grouping of mental processes as the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind (including observation, evaluation, judgment, opinion) with the aid of pen and paper but for the recitation of generic computer components.  Even if humans would use a physical aid (e.g., pen and paper) to help them complete the recited steps, the use of such physical aid does not negate the mental nature of these limitations.  
Furthermore, the analyzing, scoring, and calculating steps also amount to the abstract idea grouping of mathematical concepts because they recite mathematical calculations as defined in MPEP 2106.04(a)(2)(C).
Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES).
Step 2A, Prong 2
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d).  Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs do not require the use of a particular machine, nor do they result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of an electroencephalograph (EEG) acquisition device (claims 1, 4, 9, and 17), a management terminal (claims 6 and 14) a teaching device (claim 9), a memory (claim 9), a processor (claims 9 and 17), a teaching program (claims 9 and 17), and a computer readable storage medium (claim 17) is not sufficient to impart patentability to the method performed by the apparatus.  Although the claims recite computer components for performing at least some of the recited functions, these elements are recited at a high level of generality for performing their basic computer functions. This is evidenced by at least Fig. 1 which illustrates the components as non-descript black boxes and Fig. 2-8 which identify the claimed invention as merely a process.  Further evidence is provided by the specification.  See, for example, at least para. 47-52, 81, 88, 102, and 158.  For instance, para. 158 identifies that the structural elements are unnecessary as the claimed invention can be embodied entirely as software and that the device may be any computerized device.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  Again, this is evidenced by the manner in which these components are disclosed.  It should be noted that because the courts have made it clear that the mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computing device and associated hardware does not affect this analysis.  See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty Ltd. v. CLS Bank Int’l, 573 US 208, 224-26 (2014).  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system.  For example, the claimed performance of steps is wholly encompassed by the judicial exception as identified in Step 2A, Prong 1 above, as they merely amount to collecting information, analyzing the information, and outputting the results of the collection and analysis.  Additionally, the use of a non-descript EEG acquisition device is merely adding insignificant extra-solution data-gathering activity to the judicial exception (e.g., mere data gathering in conjunction with an abstract idea). The EEG acquisition device is not even actively claimed to be performing any step.  This further identifies that none of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  The claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  For example, while the claims and the disclosure identify that the claimed invention is for “improving attention”, it is silent regarding any treatment for a disease or medical condition, let alone a particular treatment for a particular disease or medical condition.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to a judicial exception.  (STEP 2A, PRONG 2: NO).   
Step 2B
The claim does not include additional elements that is sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05.  Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, the claims do not provide a particular machine or improvement thereof, nor effect a particular treatment.  Also, as addressed in Step 2A, Prong 2, above, the process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this also evidences that the components are an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  The lack of improvement to the computer or other technology is evidenced by the lack of incorporation of specific rules which enable the automation of a computer-implemented task that previously could only be performed subjectively by humans, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  This further identifies that none of the hardware offer a meaningful limitation beyond, at best, generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Additionally, the use of a non-descript EEG acquisition device is merely adding insignificant extra-solution data-gathering activity to the judicial exception (e.g., mere data gathering in conjunction with an abstract idea).  Furthermore, the steps are merely recited to be performed by, or using, the elements while the specification makes clear that the computerized system itself is ancillary to the claimed invention as identified above.  Viewed as a whole, the additional claim elements do not provide a meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea of itself (STEP 2B: NO).  
Therefore, the claims are ineligible under 35 USC 101 because they are directed to judicial exceptions (abstract ideas), and the claims as a whole do not integrate the exceptions into a practical application or amount to significantly more than the exceptions.

Claim Rejections - 35 USC § 102 and 103
Due to the state of the claims as identified in the rejections under 35 USC 112, art rejections cannot be applied at this time.  However, overcoming these rejections will likely introduce art rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gevins et al. (US 5,724,987) discloses a computer-aided training system using EEG to alter training protocol being presented by the computer.
Smyth (US 2014/0178843) discloses a method and apparatus for facilitating attention to a task using EEG.
BrainCo (US 2018/0184935 and US 2018/0184936) disclose systems and methods for neurofeedback training using EEG.  BrainCo’s disclosure is mainly focused on improving attention.
Atentiv (US 2018/0286272) discloses cognitive skill training using EEG with the focused attention and sustained attention being cognitive skills that are trained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715     

/JAMES B HULL/Primary Examiner, Art Unit 3715